Citation Nr: 1234662	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Togus, Maine, which continued a 10 percent rating for the service-connected sinusitis and rhinitis, on brokerage for the Detroit, Michigan, RO which has jurisdiction over the Veteran's case.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment from December 2007 to January 2008.  The December 2007 records show that the Veteran underwent a septoplasty and inferior turbinate reduction.  The pre-operative notes indicate that the Veteran had been seen repeatedly by the Ear, Nose and Throat service, most recently on October 31 of that year.  The RO did not obtain the Veteran's VA treatment records for the one year prior to his October 2007 claim despite being on notice that these existed.  The pre-operative and post-operative notes from December 2007 do not describe his symptoms prior to the surgery.  To correctly assess the appellant's current disability, all records of treatment from October 2006 to December 2007 to the present pertinent to the service-connected disability must be considered.  To ensure a complete record on appeal, the Veteran's VA treatment records for the service-connected sinusitis and rhinitis from March 2008 to the present should be obtained.  

The Board notes that the Veteran's only VA examination in connection with his claim was in January 2008.  As he was last afforded an examination over four years ago, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for treatment concerning the right frontal maxillary sinusitis with chronic rhinitis from October 2006 to December 2007 and from March 2008 to the present from Detroit VAMC.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right frontal maxillary sinusitis with chronic rhinitis disabilities.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

